Citation Nr: 1633153	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), residual of removal of part of left lung.

2.  Entitlement to service connection for residuals, removal of left rib.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962 and from February 1991 to August 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran seeks service connection for COPD and for a left lung or rib condition, in addition to a TDIU rating.  The Veteran asserts that his lung conditions stem from smoking in service, or from other exposures in service.  The Board notes that, for claims received by the VA after June 9, 1998 (as in this case), a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the use of tobacco products during service.  See 38 C.F.R. § 3.300.  The Veteran's representative originally asserted exposure to Persian Gulf chemicals, but the Veteran later reported that he did not serve abroad in the Persian Gulf War.  See July 2010 Veteran's Representative's Statement and April 2012 Report of Contact; see also 38 C.F.R. § 3.317(e) (defining Persian Gulf veteran as a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War).  The Veteran's DD-214 shows no foreign service during his 1991 period of active duty.


In a December 2010 letter, the Veteran's private treating physician reported that the Veteran had a left lower lung lobectomy in 1998 and subsequently developed severe COPD, and that these conditions were related to exposures during service.  The opinion does not contain a rationale.  

A January 2012 VA examiner noted the Veteran's COPD diagnosis and status post left lower lung lobectomy for a benign lesion, but did not opine as to whether the disorders manifested in service or were otherwise related to service.

The Veteran's Officer Evaluation Report (DA Form 67-8) for the period from August 17, 1991 to April 30, 1992 states that the Veteran was on temporary medical profile.  The Veteran's 1991 period of active duty ended August 30, 1991.  See Veteran's DD-214.  The Veteran's August 1991 separation examination and August 1991 chest x-ray report noted non-specific pulmonary fibrosis.  The separation examination also noted that the Veteran smoked a half pack of cigarettes a day, and that he was counseled to stop smoking.

The Board notes that the Veteran's May 1959 entrance examination did not document a lung disorder.  The Board therefore finds that the Veteran is presumed to have been in sound condition with respect to his lung condition upon entrance into both periods of active duty service.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Id.; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A June 2010 VA treatment record noted that the Veteran's left lower lobe lobectomy was secondary to a congenital lung anomaly.  See also February 2013 VA treatment record (noting lobe excision for congenital disorder). 

Accordingly, the Board notes that the VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VAOPGCPREC 82-90).  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, given the facts above, a VA examination is warranted to determine the nature and etiology of the Veteran's claimed lung disorders.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, including records from Dr. Hagenbuch, Carolina Family Medicine, and St. Luke's Medical Group, and VA treatment records from February 2013 to the present.

In addition, the Board finds that resolution of the Veteran's claim for entitlement to TDIU is inextricably intertwined with the claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The August 2012 VA examiner opined that the Veteran's COPD was severe enough to prevent him from obtaining a physical type of employment.  As such, a final decision on the claim for TDIU will be deferred pending completion of the development set forth.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary authorization, obtain any updated treatment records, physically or electronically, from Dr. Hagenbuch, Carolina Family Medicine, and St. Luke's Medical Group, or from any other private care provider as the Veteran may identify.

2.  Obtain any additional, VA treatment records, including those dated from February 2013 to the present.

3.  After obtaining any additional records, schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed rib or lung disorder, to include COPD.  It is imperative that the electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  After reviewing the record and examining the Veteran, the examiner should clearly identify all rib or lung disorders present at any time during the claim period (i.e., from July 2010 to the present), to include COPD.

(B)  For each such currently diagnosed disorder, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed disorder is considered a congenital or developmental defect, was there additional disability due to disease or injury superimposed upon such defect during either period of the Veteran's military service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's diagnosed disorder is a congenital or developmental disease, was it aggravated beyond the natural progression during either period of the Veteran's military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(C)  For each such currently diagnosed disorder that is not a congenital or developmental defect or a disease, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed either period of the Veteran's military service.

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed either period of the Veteran's military service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed either period of the Veteran's military service, then the examiner is asked whether it is at least as likely as not that the disorder manifested in service or is otherwise directly related to service.

In so opining, the examiner should consider all pertinent medical and lay evidence, including the Veteran's treating physician's December 2010 letter opining that the Veteran's lung conditions were related to exposures during service, the Veteran's August 1991 separation examination and August 1991 chest x-ray report noting non-specific pulmonary fibrosis, and the Veteran's August 1991 separation examination noting that the Veteran smoked a half pack of cigarettes a day and was counseled to stop smoking.

The examiner should set forth the complete rationale for all opinions.  

4.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

